Exhibit 10.3(x)


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
MASONITE INTERNATIONAL CORPORATION
AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN
UNITED STATES


* * * * *


Participant:                        


Grant Date:        [____________]


Number of Performance Restricted Stock Units Granted:         


* * * * *


THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated
as of the Grant Date specified above, is entered into by and between Masonite
International Corporation, a British Columbia corporation (the “Company”), and
the Participant specified above, pursuant to the Masonite International
Corporation Amended and Restated 2012 Equity Incentive Plan, as may be amended
from time to time (the “Plan”), which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant Performance Restricted Stock Units (“PRSUs”)
provided herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the grant of the
PRSUs hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
2.    Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of PRSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. The Participant


 
 
 




--------------------------------------------------------------------------------





shall not have the rights of a stockholder in respect of the shares of Common
Stock underlying this Award until such shares are delivered to the Participant
in accordance with Section 4.
3.    Vesting.
(a)    General.
(i)Performance-Based Vesting. All of the PRSUs are nonvested and forfeitable as
of the Grant Date. Subject to the satisfaction of the time-based vesting
condition under Section 3(a)(ii) hereof, and except as set forth in Sections
3(b) and 3(c) hereof, the PRSUs shall vest (i.e., satisfy the performance-based
vesting conditions) as follows:
(A)    The PRSUs granted hereunder shall vest based on the Company’s achievement
of the two performance metrics set forth on Exhibit “A” hereto with respect to
the Company’s [____], [____] and [____] fiscal years (the “Metrics”), each of
which shall be weighted at 50%. Exhibit “A” is attached hereto, incorporated in,
and made a part of this Agreement.
(B)    For purposes of determining the number of PRSUs that vest in accordance
with the foregoing provisions, the number of PRSUs that vest shall be determined
based on the Company’s actual year-over-year improvement in each of the
Company’s three consecutive fiscal years, specifically [____], [____] and
[____], as compared to the Metrics. A number of PRSUs equal to 100% of the PSRUs
granted hereunder shall vest based on the achievement of Target level
performance with respect to each of the two Metrics set forth on Exhibit “A”, a
number of PSRUs equal to 50% of the PRSUs granted hereunder shall vest based on
the achievement of the Threshold level of performance with respect to each of
the two Metrics set forth on Exhibit “A”, and a number of PRSUs equal to 200% of
the PSRUs granted hereunder shall vest based on the achievement of the Maximum
level of performance with respect to each of the two Metrics shown on Exhibit
“A” hereto. The determination of the actual performance against the Metrics
shall be calculated separately for each of the Metrics. The number of PSRUs that
vest for actual performance between Threshold and Target and/or Target and
Maximum shall be calculated for each of the two Metrics shown on Exhibit “A”
hereto using a straight line interpolation between (i) the Threshold and the
Target, or (ii) the Target and the Maximum. The actual level of performance
against the Metrics shall be calculated after the end of the Company’s [____],
[____] and {____] fiscal years based on the Company’s performance in that fiscal
year versus the prior year’s results. At the conclusion of the 3-year period,
the final performance achievement for each of the two Metrics for purposes of
determining the number of PRSUs, if any, that will vest will be determined by
calculating the simple arithmetic average of the three fiscal year performance
results versus the year-over-year improvement targets, rounded to one decimal
place. If the Company’s actual performance is below the Threshold level of
performance with respect to both of the Metrics set forth on Exhibit “A” for
each of the three fiscal years, no PRSUs will vest. PRSUs that do not become
vested based on the foregoing criteria shall be immediately forfeited, effective
as of February [__], {____], without any further action of the Company
whatsoever and without any consideration being paid therefor, and shall cease to
be eligible to become fully vested in accordance with Sections 3(a)(ii), 3(b)
and 3(c) hereof.





--------------------------------------------------------------------------------





(ii)Time-Based Vesting. Except as set forth in Sections 3(b) and (c) hereof, the
aggregate number of PRSUs that have satisfied the performance-based vesting
conditions pursuant to Section 3(a)(i) shall satisfy the time-based vesting
condition on February [__], [____], subject to the Participant’s continued
service with the Company or any of its Affiliates through such date.
There shall be no proportionate or partial vesting in the periods prior to the
vesting date and all vesting shall occur only on the vesting date, subject to
the Participant’s continued employment with the Company or its Subsidiaries on
the vesting date. Subject to the provisions of Sections 3(b) and 3(c) hereof,
PRSUs shall only become fully vested and payable hereunder to the extent that
the vesting conditions contained in both of Section 3(a)(i) and Section 3(a)(ii)
are satisfied and, accordingly, the “vesting date” for any PRSUs shall be the
later of (x) the date on which the time-vesting condition is satisfied and (y)
where applicable, the date on which the Committee certifies the level at which
the Metrics have been achieved in order for such PRSU to have satisfied the
performance-based vesting conditions.
(b)    Certain Terminations. All unvested PRSUs shall immediately become vested
upon a Termination due to (i) the Participant’s death, or (ii) the Participant’s
Disability; provided that if either event occurs: (x) before the end of the
Company’s [____] fiscal year, the number of unvested PRSUs that vest shall be
100% of the PSRUs granted hereunder, or (y) after the end of the Company’s
[____] fiscal year, the number of unvested RSUs that vest shall be calculated
based on the Company’s actual performance against the Metrics.
(c)     Change in Control. Notwithstanding anything to the contrary set forth in
Section 3(a) hereof, if, within thirty (30) days prior to or twenty four (24)
months following the completion of a Change in Control or at any time prior to a
Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change in Control upon its completion, the Company,
or any of its Subsidiaries, terminates the Participant’s employment without
Cause or the Participant terminates employment for Good Reason, all unvested
PRSUs shall immediately become vested; provided further that if the Change of
Control occurs: (i) before the end of the Company’s [____] fiscal year, the
number of unvested PRSUs that vest shall be 100% of the PSRUs granted hereunder,
or (ii) after the end of the Company’s [____] fiscal year, the number of
unvested RSUs that vest shall be calculated based on the Company’s actual
performance against the Metrics. For the avoidance of doubt, all references to a
Termination of the Participant’s employment “without Cause” in this Agreement
shall, to the extent applicable, include any Termination due to the expiration
of the employment term under the Participant’s Employment Agreement (as defined
below) following notice of nonrenewal thereof by the Company.
(d)    Forfeiture. Subject to Section 3(b) and 3(c), all unvested PRSUs shall be
immediately forfeited upon the Participant’s Termination for any reason.
(e)     Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the PRSUs at any time and for any reason.
4.    Delivery of Shares of Common Stock.





--------------------------------------------------------------------------------





(a)    General. Subject to Section 4(b) hereof and Section 14.16 of the Plan,
the Company shall deliver to the Participant the aggregate shares of Common
Stock underlying the outstanding PRSUs within thirty (30) days following such
vesting date. In connection with the delivery of the shares of Common Stock
pursuant to this Agreement, the Participant agrees to execute any documents
reasonably requested by the Company. In no event shall the Participant be
entitled to receive any shares of Common Stock with respect to any unvested or
forfeited portion of the PRSUs.  
(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a), the Company may
elect to delay such distribution until the date the Participant is not subject
to any such policy or restriction or such earlier or later date as required by
applicable law, consistent with the requirements of Section 409A of the Code.
(c)    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code. Upon the vesting of PRSUs that have been so deferred, the applicable
number of Deferred Shares shall be credited to a bookkeeping account established
on the Participant’s behalf (the “Account”). Subject to Section 6 below, the
number of shares of Common Stock equal to the number of Deferred Shares credited
to the Participant’s Account shall be distributed to the Participant in
accordance with the terms and conditions of the Plan and the other applicable
written plans or procedures of the Company, consistent with the requirements of
Section 409A of the Code.
5.    Dividends and Other Distributions. The Participant shall be entitled to
receive all dividends and other distributions paid with respect to the shares of
Common Stock underlying the PRSUs, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
PRSUs and shall be paid at the time the shares of Common Stock are delivered
pursuant to Section 4. If any dividends or distributions are paid in shares of
Common Stock with respect to unvested shares, the shares of Common Stock shall
be deposited with the Company and shall be subject to the same restrictions on
transferability and forfeiture as the PRSUs with respect to which they were
paid.
6.    Forfeiture and Clawback. In the event the Company determines that the
Participant has (i) materially violated any of the provisions set forth in
Section 7 hereof and has failed to cure such violation within fifteen (15) days
of written notice that is given within thirty (30) days of the Company becoming
aware of such violation, or (ii) engaged in Detrimental Misconduct or Financial
Misconduct, unless otherwise determined by the Company, the following shall
result:
(a)    any outstanding PRSUs, whether vested or unvested, shall immediately be
terminated and forfeited for no consideration,
(b)    if the shares of Common Stock subject to this Agreement have been
distributed to the Participant (or any transferee permitted pursuant to Section
8(b) hereof) and the Participant





--------------------------------------------------------------------------------





(or transferee, as applicable) no longer holds some or all of such shares, the
Participant shall repay to the Company, in cash, within five (5) business days
after demand is made therefore by the Company (which must be made within thirty
(30) days of such failure to cure), an amount equal to the sum of (I) the total
amount of any cash previously paid to the Participant hereunder; and (II) the
total amount of any value received by the Participant upon any disposition of
any shares of Common Stock paid to the Participant hereunder; and
(c)    if the shares of Common Stock subject to this Agreement have been
distributed to the Participant and the Participant (or any transferee permitted
pursuant to Section 8(b) hereof) continues to hold some or all of such shares of
Common Stock, the Participant or such transferee shall forfeit and transfer to
the Company for no consideration such shares. If the Participant or such
transferee fails to deliver all or any of the shares of Common Stock upon the
Company’s demand, then the Secretary of the Company shall be authorized to
effect the Company’s repurchase of such shares of Common Stock on the Company’s
books and records, without further notice with zero value being paid to the
Participant.
7.    Restrictive Covenants. As a condition to the receipt of the PRSUs and/or
the delivery of shares of Common Stock hereunder, the Participant agrees as
follows:
(a)    Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Company and the Participant acknowledge and agree that during the Participant's
employment with the Company or its Affiliates, the Participant will have access
to and may assist in developing Confidential Information and will occupy a
position of trust and confidence with respect to the affairs and business of the
Company and its Affiliates. The Participant agrees that the obligations set
forth in this Section 7 are necessary to preserve the confidential and
proprietary nature of Confidential Information and to protect the Company and
its Affiliates against harmful solicitation of employees and customers, harmful
competition and other actions by the Participant that would result in serious
adverse consequences for the Company and its Affiliates.
(b)    Non-Disclosure. During and after the Participant's employment with the
Company or its Affiliates, the Participant will not use, disclose, copy or
transfer any Confidential Information other than as authorized in writing by the
Company or within the scope of the Participant's duties with the Company as
determined reasonably and in good faith by the Participant. Anything herein to
the contrary notwithstanding, the provisions of this Section 7(b) shall not
apply (i) when disclosure is required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order the Participant to disclose or
make accessible any information; provided that prior to any such disclosure the
Participant shall provide the Company with prompt written notice of the
requirements to disclose and an opportunity object to such disclosure and the
Participant shall cooperate with the Company in filing such objection; or
(ii) as to information that becomes generally known to the public or within the
relevant trade or industry other than due to the Participant's violation of this
Section 7(b). Nothing in this Agreement shall prohibit or impede the Participant
from communicating, cooperating or filing a complaint with any U.S. federal,
state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental





--------------------------------------------------------------------------------





Entity, in each case, that are protected under the whistleblower provisions of
any such law or regulation, provided, that in each case such communications and
disclosures are consistent with applicable law. The Participant understands and
acknowledges that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (i) in confidence to a federal, state, or local government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of law, or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. The Participant
understands and acknowledges further that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order. Notwithstanding the foregoing, under no
circumstance is the Participant authorized to disclose any information covered
by the Company’s attorney-client privilege or attorney work product or the
Company’s trade secrets without the prior written consent of the Company’s
General Counsel or other officer designated by the Company.
(c)    Materials. The Participant will use Confidential Information only for
normal and customary use in the Company's business, as determined reasonably and
in good faith by the Company. The Participant will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any of its Affiliates at any time upon the request of the Company and
in any event immediately after termination of the Participant's employment. The
Participant agrees to identify and return to the Company any copies of any
Confidential Information after the Participant ceases to be employed by the
Company or its Affiliates. Anything to the contrary notwithstanding, nothing in
this Section 7 shall prevent the Participant from retaining a home computer
(provided all Confidential Information has been removed), papers and other
materials of a personal nature, including diaries, calendars and Rolodexes,
information relating to his/her compensation or relating to reimbursement of
expenses, information that may be needed for tax purposes, and copies of
compensation and benefits plans, programs and agreements relating to his/her
employment.
(d)    No Solicitation or Hiring of Employees. During the Non-Compete Period,
the Participant shall not solicit, entice, persuade or induce any individual who
is employed by the Company or its Affiliates (or who was so employed within
twelve (12) months prior to the Participant's action) to terminate or refrain
from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the Company
or its Affiliates, and the Participant shall not hire, directly or indirectly,
for himself or any other person, as an employee, consultant or otherwise, any
such person. Anything to the contrary notwithstanding, the Company agrees that
(i) the Participant's responding to an unsolicited request from any former
employee of the Company for advice on employment matters; and (ii) the
Participant's responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth his/her personal views
about such former employee, shall not be deemed a violation of this Section
7(d); in each case, to the extent the Participant does not encourage the former
employee to become employed by a company or business that employs the
Participant or with which the Participant is otherwise associated (including,
but not limited to, association as a sole proprietor,





--------------------------------------------------------------------------------





owner, employer, partner, principal, investor, joint venturer, shareholder,
associate, employee, member, consultant, contractor, director or otherwise).
(e)    Non-Competition.
(i)    During the Non-Compete Period, the Participant shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing any Customer for the purpose of
providing and/or selling any products that are provided and/or sold by the
Company or its Affiliates, or performing any services that are performed by the
Company or its Affiliates, (B) interfere with or damage (or attempt to interfere
with or damage) any relationship and/or agreement between the Company or its
Affiliates and any Customer or (C) associate (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member, consultant,
contractor, director or otherwise) with any Competitive Enterprise; provided,
however, that the Participant may own, as a passive investor, securities of any
such entity that has outstanding publicly traded securities so long as his/her
direct holdings in any such entity shall not in the aggregate constitute more
than one percent (1%) of the voting power of such entity. The Participant agrees
that, before providing services, whether as an employee or consultant, to any
entity during the Non-Compete Period, he/she will provide a copy of this
Agreement to such entity, and shall casue such entity to acknowledge to the
Company in writing that it has read this Agreement. The Participant acknowledges
that this covenant has a unique, very substantial and immeasurable value to the
Company, that the Participant has sufficient assets and skills to provide a
livelihood for the Participant while such covenant remains in force and that, as
a result of the foregoing, in the event that the Participant breaches such
covenant, monetary damages would be an insufficient remedy for the Company and
equitable enforcement of the covenant would be proper.
(ii)    If the restrictions contained in Section 7(e)(i) shall be determined by
any court of competent jurisdiction to be unenforceable in whole or in part,
Section 7(e)(i) shall be modified to be effective for the maximum period of time
for which it may be enforceable and over the maximum geographical area as to
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable.
(f)    Conflicting Obligations and Rights. The Participant agrees to inform the
Company of any apparent conflicts between the Participant's work for the Company
or its Affiliates and any obligations the Participant may have to preserve the
confidentiality of another's proprietary information or related materials before
using the same on the Company's behalf. The Company shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.
(g)    Enforcement. The Participant acknowledges that in the event of any breach
or threatened breach of this Section 7, the business interests of the Company
and its Affiliates will be irreparably injured, the full extent of the damages
to the Company and its Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Company and its Affiliates, and
the Company will be entitled to enforce this Agreement by a temporary,
preliminary and/or permanent injunction or other equitable relief, without the
necessity of posting bond or security, which the Participant expressly waives.
The Participant understands that the Company may, in its





--------------------------------------------------------------------------------





sole discretion, waive any of the requirements expressed in this Agreement, but
that, for such a waiver to be effective, it must be made in writing and shall
not in any way be deemed a waiver of the Company's right to enforce any other
requirements or provisions of this Agreement. The Participant agrees that each
of the Participant's obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement.
8.    Non‑transferability.
(a)    Restriction on Transfers. Except as provided in Section 8(b) below, all
PRSUs, and any rights or interests therein, (i) shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way at any time by the
Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or by the laws of descent and
distribution, (ii) shall not be pledged or encumbered in any way at any time by
the Participant (or any beneficiary(ies) of the Participant) and (iii) shall not
be subject to execution, attachment or similar legal process. Any attempt to
sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of these
PRSUs, or the levy of any execution, attachment or similar legal process upon
PRSUs contrary to the terms of this Agreement and/or the Plan shall be null and
void and without legal force or effect.
(b)    Permissible Transfers. During the Participant’s lifetime, the Participant
may, with the consent of the Committee, transfer without consideration all or
any portion of PRSUs granted under this Agreement to one or more Family Members,
to a trust established for the exclusive benefit of one or more Family Members,
to a partnership in which all the partners are Family Members, or to a limited
liability company in which all the members are Family Members.
9.    Entire Agreement; Amendment. This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
10.     Acknowledgment of Participant. This award of PRSUs does not entitle the
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary and shall not be considered as part of such salary in the event of
severance, redundancy or resignation.
11.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to the
principles of conflict of laws thereof.
12.    Withholding of Tax. As a condition to the (a) vesting of the PRSUs or (b)
distribution of shares of Common Stock to the Participant, in both instances, as
applicable, the Participant shall be required to pay in cash, or to make other
arrangements satisfactory to the Company to cover, the





--------------------------------------------------------------------------------





minimum amount of any federal, provincial, state, local and foreign tax
withholdings or other obligation of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) that the Company, in its sole
discretion, deems necessary to comply with the Code and/or any other applicable
law, rule or regulation with respect to the PRSUs (the “Withholdings”). Without
limiting the foregoing, the Company, in its sole discretion, may (i) permit or
require the Participant to satisfy such Withholdings by having shares of Common
Stock withheld by the Company from any shares of Common Stock that would have
otherwise been delivered to the Participant in respect of the PRSUs hereunder
and/or (ii) permit the Participant to also satisfy any federal, provincial,
state, local and foreign tax obligations arising from the vesting or settlement
of the PRSUs that are in excess of the Withholdings by having shares of Common
Stock withheld by the Company from any shares of Common Stock that would have
otherwise been delivered to the Participant in respect of the PRSUs hereunder,
in an amount up to the maximum individual statutory rate for each applicable
jurisdiction. Further, at the Company’s sole discretion, the Company can mandate
that the Participant satisfy all or part of its obligations to pay the
Withholdings by the sale of shares of Common Stock through a broker designated
by the Company, and require that the proceeds of the sale be conveyed by the
broker directly to the Company.  If the Company makes this election, the Company
in its sole discretion can further require the Participant to enter into a
trading plan designed to be compliant with Rule 10b5-1 under the Securities
Exchange Act of 1934 so as to permit the sale of such shares of Common Stock
during periods where trading by the Participant would otherwise be restricted.
13.     No Right to Employment. Any questions as to whether and when there has
been a Termination of such employment and the cause of such Termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company or its
Affiliates to terminate the Participant’s employment or service at any time, for
any reason and with or without Cause.
14.     Notices. Any notice that may be required or permitted under this
Agreement shall be in writing and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)    If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
(b)    If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
15.     Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Affiliate) of
any personal data information related to the PRSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
16.     Compliance with Laws. This issuance of PRSUs (and the shares of Common
Stock underlying the PRSUs) pursuant to this Agreement shall be subject to, and
shall comply with, any





--------------------------------------------------------------------------------





applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act and the Exchange Act and in each case any respective rules
and regulations promulgated thereunder) and any other law or regulation
applicable thereto. The Company shall not be obligated to issue PRSUs or any of
the shares of Common Stock pursuant to this Agreement if any such issuance would
violate any such requirements.
17.     Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as permitted under Section 8
hereof) any part of this Agreement without the prior express written consent of
the Company.
18.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
19.     Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
20.     Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
21.     Severability. The invalidity or unenforceability of any provisions of
this Agreement, including, without limitation Section 7, in any jurisdiction
shall not affect the validity, legality or enforceability of the remainder of
this Agreement in such jurisdiction or the validity, legality or enforceability
of any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.
22.     Compensatory Arrangements. The Company and the Participant hereby
acknowledge and agree that this Agreement has been executed and delivered, and
PRSUs, and the Shares delivered upon settlement, have been issued hereunder, in
connection with and as a part of the compensation and incentive arrangements
between the Company and its Affiliates, on the one hand, and the Participant, on
the other hand.
23.     Definitions. Any capitalized term not defined in this Agreement shall
have the same meaning as is ascribed thereto in the Plan. For purposes of this
Agreement, the following words and phrases shall have the following meanings,
unless a different meaning is plainly required by the context:
(a)     “Competitive Enterprise” means a business enterprise that engages in, or
owns or controls a significant interest in any entity that engages in the sale
or manufacture of entryway





--------------------------------------------------------------------------------





doors or door components or other products that are manufactured and sold by the
Company and its Subsidiaries, during the time the Participant was employed by
the Company or its Subsidiaries, and does business (the “Company’s Business”)
(i) in the United States of America, (ii) Canada or (iii) any other country
where the Company or its Subsidiaries operates facilities or sells products, but
only if the Participant had operational, financial reporting, marketing or other
responsibility or oversight for the facility or business in the respective
country. Notwithstanding the foregoing, in the event that a business enterprise
has one or more lines of business that do not involve the Company’s Business,
the Participant shall be permitted to associate with such business enterprise
if, and only if, the Participant does not participate in, or have supervisory
authority with respect to, any line of business involving the Company’s
Business.
(b)    “Confidential Information” means all non-public information concerning
trade secrets, know-how, software, developments, inventions, processes,
technology, designs, financial data, strategic business plans or any proprietary
or confidential information, documents or materials in any form or media,
including any of the foregoing relating to research, operations, finances,
current and proposed products and services, vendors, customers, advertising and
marketing, and other non-public, proprietary, and confidential information of
the Company or its Affiliates. Notwithstanding anything to the contrary
contained herein, the general skills, knowledge and experience gained during the
Participant's employment or service with the Company, information publicly
available or generally known within the industry or trade in which the Company
competes and information or knowledge possessed by the Participant prior to
his/her employment by the Company, shall not be considered Confidential
Information.
(c)    “Customer” means any person, firm, corporation or other entity whatsoever
to whom the Company or its Subsidiaries provided services or sold any products
to within a twelve (12) month period on, before or after the Participant’s date
of Termination.
(d) “Detrimental Misconduct” means (i) conduct which is injurious to the Company
or its business or reputation, involving a material breach of Company policy, or
applicable laws or regulations to which the Participant is subject, or an
agreement between the Company and the Participant, or (ii) any other action (or
failure to act) involving illegal acts, theft, fraud, intentional misconduct, or
gross negligence on the part of the Participant, related to his or her position
with the Company.
(e) “Financial Misconduct” means fraud, gross negligence or intentional or
willful misconduct that contributes, directly or indirectly, to the Company’s
financial or operational results that are used to determine the extent to which
any award of cash or stock under the Plan being misstated, regardless of whether
the Company is required to prepare an accounting restatement of its consolidated
financial statements, which is discovered during the relevant year in which such
award is awarded or payable or within three years thereafter.
(a)    “Good Reason” means (i) in the event the Participant is a party to an
Employment Agreement between the Participant and the Company or its Affiliates
in effect on the Participant’s date of Termination (the “Employment Agreement”),
“Good Reason” as defined under the Employment Agreement as in effect on the
Participant’s date of Termination; or (ii) in the event the Participant is not a
party to an Employment Agreement as in effect on the Participant’s date of





--------------------------------------------------------------------------------





Termination, “Good Reason” shall mean “Good Reason” as determined by the
Committee, in its sole discretion.
(b)    “Non-Compete Period” means (i) in the event the Participant is a party to
an Employment Agreement in effect on the Participant’s date of Termination, the
period during which the Participant is subject to the non-competition covenant
set forth in the Employment Agreement or (ii) if the Employment Agreement is not
in effect on the Participant’s date of Termination or if the Participant is not
a party to the Employment Agreement or such Employment Agreement does not
contain a non-competition covenant, “Non-Compete Period” shall mean the period
commencing on the Grant Date and ending twelve (12) months after the
Participant's date of Termination, or (iii) if after Termination of employment,
the Participant enters into a consulting agreement the “Non-Compete Period”
shall mean the period commencing on the Grant Date and ending twelve (12) months
after the termination of the consulting arrangement unless the consulting
agreement specifies a different time period.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


MASONITE INTERNATIONAL CORPORATION






By:


Name: Frederick J. Lynch
Title: President and Chief Executive Officer




PARTICIPANT






    


Name:    



